DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 365 (c) with international application PCT/US2019/029733 which in turn claims domestic benefit under 35 U.S.C. 119 (e) with US Provisional Application 62/745,965. Accordingly, the effective filing date has been recognized as 10/15/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  a grating layer having the diffractive features and a reflective layer, the grating layer being between the light guide and the reflective layer as cited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. The examiner notes that there are no objections to the specification’s written description in this Office Action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
On line 4, the claim cites “the multiview display”; however multiview display lacks antecedent basis. Upon careful review of Applicant’s disclosure, specifically including claims 1 and 9-11, the examiner best understood the citation of multiview display in claim 11 to be a multiview display – in order to execute compact prosecution. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2)as being anticipated by Meng et al (US 20190101681 A1).
Re Claim 1:
Meng discloses a backlight (shown in at least Figs 5-6 and 9, described below) comprising: 
a light guide (light guide plate 100 and light output grating 400, Fig 9) configured to guide light along a length of the light guide as guided light (shown with arrows in at least Fig 6), the light guide having an angle-preserving scattering feature (400) configured to scatter a portion of the guided light out of the light guide as emitted light (described in at least ¶ 0063 as a more appropriate light exiting angle of the light output grating 400 may be obtained); and 
a grating spreader (metal grating 300 with sub-metal grating 310, shown in Fig 6) between (regarding the optical light path, interpreted as optically between; the examiner notes that being disposed physically between is disclosed in Figs 7a-7b) a light source (light source diffract and diffracting in at least ¶ 0054) that extend in a propagation direction of the guided light within the light guide (configuration shown in Fig 6), 
wherein the grating spreader (310) is configured to convert the light provided by the light source (200) into spatio-angularly homogenous light within the light guide to facilitate uniform illumination of the backlight (described in at least ¶ 0054 as such that the exit angle θ of the exiting light of the metal grating 300 is uniform).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-14, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fattal (US 20170299793 A1) in view of Taniguchi et al (US 20030086030 A1; listed as Cite No 2 under U.S. Publication in the IDS filed on 04/08/2021; referred to hereinafter as “Taniguchi”).
Re Claim 1:
Fattal discloses a backlight (shown in at least Fig 1 and described below) comprising: 
a light guide (plate light guide 110) configured to guide light along a length of the light guide as guided light (shown with arrows as guided light 104), the light guide (110) having a scattering feature (plurality of diffraction gratings 120, Figs 2A-2B) configured to scatter a portion of the guided light (by diffractive features 122, best shown in Fig 4A) out of the light guide as emitted light (shown as emitted light 102 in Fig 4B).
Fattal does not disclose a grating spreader between a light source configured to provide light to the light guide and the angle-preserving scattering feature of the light guide, the grating spreader comprising a diffraction grating having diffractive features that extend in a propagation direction of the guided light within the light guide, 
wherein the grating spreader is configured to convert the light provided by the light source into spatio-angularly homogenous light within the light guide to facilitate uniform illumination of the backlight.
Taniguchi teaches a grating spreader (light-directivity diffusion elements 8 shown in at least Fig 1-2, in the embodiment shown in Fig 7) between a light source (light source 1) configured to provide light (arrows shown as reference numeral 9, Figs 1-2) to a light guide (light guide plate 2 and dots 3) and scattering features (dots 3, shown in Fig 1-2 and described in ¶ 0004 as dots 3 for reflecting, transmitting and scattering light; analogous in at least position to the claimed angle-preserving scattering feature) of the light guide (3 of 2,3), the grating spreader (8) comprising a diffraction grating (diffraction grating 71) having diffractive features (light guide sections 72) that extend in a propagation direction of the guided light within the light guide (shown in Figs 1-2), 
these elements also diffuse the light along the flat surface of the light guide plate).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight of Fattal by including a grating spreader as taught in at least principle by Taniguchi for the benefit of obtaining directivity of light emitted from the light source (Taniguchi: ¶ 0041).
With further regard to the scattering features, due to the combination above, Fattal at least suggest the scatter feature is an angle-preserving scattering feature. Therefore, one of ordinary skill in the art before the effective filing date would have recognized Fattal as at least suggesting an angle preserving scattering feature.
Re Claim 2:
Fattal does not explicitly disclose the light source having a plurality of optical emitters spaced apart from one another along an input edge of the light guide, the diffraction grating of the grating spreader comprising a plurality of individual diffraction gratings located between optical emitters of the optical emitter plurality of the light source.
Taniguchi teaches a light source (light source 1, Figs 1-2) having a plurality of optical emitters spaced apart from one another along an input edge of a light guide (plurality of 1 spaced along the input edge of light guide plate 2, shown in Figs 1-2), a diffraction grating of a grating spreader (light guide section 72 of diffraction grating 71, Fig 7) comprising a plurality of individual diffraction gratings (plurality of 72) located between optical emitters of the optical 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight of Fattal (as modified by Taniguchi) by including light source and configuring the light source and the grating spreader as taught in at least principle by Taniguchi for the benefit increasing brightness and reducing dark spots (Taniguchi: Abstract).
Re Claim 3:
Fattal does not explicitly disclose wherein the diffraction grating of the grating spreader is distributed across a width of the light guide between the light source and the angle-preserving scattering feature.
Taniguchi teaches a diffraction grating of the grating spreader (light guide section 72 of diffraction grating 71, Fig 7) is distributed across a width of a light guide (shown in Figs 1-2 transposed with Fig 7, wherein light-directivity diffusion elements 8 (base embodiment of 71) are distributed across a width of 2) between a light source (1) and a scattering feature (dots 3, shown in Fig 1-2 and described in ¶ 0004 as dots 3 for reflecting, transmitting and scattering light; analogous in at least position to the claimed angle-preserving scattering feature).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the diffraction grating of the grating spreader of Fattal (as modified in view of Taniguchi) by the configuration taught in at least principle by Taniguchi for the benefit increasing brightness and reducing dark spots (Taniguchi: Abstract).
Re Claim 4:
Due to the combination in claim 1 above, Fattal further discloses diffractive features (Taniguchi: 72 of 71) comprise one or both of ridges (Taniguchi: 72) and grooves (Taniguchi: grooves between each 72) at a surface of the light guide (Taniguchi: Fig 7 transposed with Figs 1-2), the ridges (Taniguchi: 72) and grooves (Taniguchi: grooves between each 72) extending in a direction away from an input edge of the light guide adjacent to light source (Taniguchi: Fig 7 transposed with Figs 1-2).
With further regard to the diffractive features, due to the combination in claim 1 above, Fattal as at least suggests diffractive features extending toward the angle-preserving scattering feature of the light guide by the configurations shown in Fig 1-2 of Taniguchi showing diffractive features (8) extending toward light scattering features (3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Fattal as at least suggesting diffractive features extending toward the angle-preserving scattering feature of the light guide.
Re Claim 5:
Fattal does not explicitly disclose wherein the diffractive features of the diffraction grating of the grating spreader (Taniguchi: 72 of 71 of 8) are located at opposing surfaces of the light guide (110, Taniguchi: 2).
Taniguchi teaches wherein a light-directivity element 8 (shown in Fig 10, analogous in at least position to the claimed diffractive features of the diffraction grating of the grating spreader) is located on opposing sides of a light guide (opposing sides of light guide plate 2).
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the diffractive features of the diffraction grating of the grating spreader Fattal (as modified in view of Taniguchi) to be located on opposing sides of the light guide plate as taught in at least principle by Taniguchi for the benefit of increasing diffused light within the light guide.
Re Claim 9:
Fattal further discloses wherein the angle-preserving scattering feature (120) comprises a plurality of multibeam elements (plurality of 122) spaced apart from one another along the light guide length (along the length of 110, shown in Figs 2A-2B), a multibeam element of the plurality of multibeam elements (a singular 122 of the plurality of 122) being configured to scatter out from the light guide (110) the portion of the guided light (104) as a plurality of directional light beams (plurality of 102 explicitly shown on a singular 122 in Fig 4B) having different principal angular directions (shown in Fig 4B).
With further regard to the angular directions, Fattal at least suggest different principle angular directions corresponding to respective different view directions of a multiview display due to the description of multiview in at least ¶ 0024 and description in a particular view in at least ¶ 0029. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Fattal as at least suggesting different principle angular directions corresponding to respective different view directions of a multiview display.
Fattal at least suggest an equivalent configuration of the multibeam element (diffraction grating of 220, Fig 5) and a light valve (light valve of light valve array 230 ) of a multiview display (electronic display 200) to the claimed size of the multibeam element is between fifty percent and two hundred percent of a size of a light valve of the multiview display used to modulate the plurality of directional light beams as a multiview image for the purpose of diffracting light to a light valve for modulation in a multiview display (described in ¶ 0072 as the light valves of the light valve array 230 modulate the differently directed light beams 204 to provide the modulated light beams 202 that are or represent pixels of the 3-D electronic display 200. Moreover, different ones of the modulated, differently directed light beams 202 may correspond to different views of the 3-D electronic display). Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP ¶ 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have recognized Fattal as at least suggesting an equivalent configuration of the multibeam element and a light valve array of a multiview display to the claimed size of the multibeam element is between fifty percent and two hundred percent of a size of a light valve of the multiview display used to modulate the plurality of directional light beams as a multiview image for the purpose of diffracting light to a light valve for modulation in a multiview display.
Re Claim 10:
Fattal further discloses wherein the multibeam element comprises a diffraction grating (shown as diffractive features 122, Figs 2A-2B).
Re Claim 11:
Fattal further discloses in at least Fig 5 and ¶0072 the multiview display (220), an array of light valves (230) configured to modulate light beams of the emitted light (modulated light beams 202), a set of light valves of the array (a set of light valves of 230) corresponding to a multiview pixel (pixels) of the multiview display (of 200, shown in Fig 5 and described in at least ¶0072).
Re Claim 12:
Fattal discloses a multiview display (including 3-D electronic display 200, shown in at least Fig 5, and further described below) comprising: 
a light guide (plate light guide 210) configured to guide light as guided light (shown with arrows from light source 240 to multibeam diffraction gratings 220 in Fig 6 and described in at least ¶ 0067); 
a scattering feature (220) comprising an array of multibeam elements (described as the an array of multibeam diffraction gratings 220 in at least ¶ 0068) configured to scatter out a portion of the guided light as directional light beams having principal angular directions (described as the multibeam diffraction grating 220 is configured to direct the light beams 204 in a corresponding plurality of different principal angular directions; the examiner notes that scattering is shown in at least Figs 1-2 and 4B) corresponding to view directions of different views of a multiview image of the multiview display (shown in Fig 5 and described in at least ¶  directed light beams 204 to provide the modulated light beams 202 that are or represent pixels of the 3-D electronic display 200. Moreover, different ones of the modulated, differently directed light beams 202 may correspond to different views of the 3-D electronic display); and
an array of light valves (light valve array 230) configured modulate the directional light beams (modulate the differently directed light beams 204, Fig 5, ¶ 0072) as the different views (differently directed light beams 202) of the multiview image (views of the 3-D electronic display described in ¶ 0072).
Fattal does not explicitly disclose a grating spreader comprising a diffraction grating having diffractive features extending in a propagation direction of the guided light and being configured to convert light from a light source into the guided light that is spatio-angularly homogenous prior to the guided light being scattered out by the multibeam element array as the directional light beams.
Taniguchi teaches a grating spreader comprising a diffraction grating having diffractive features (light-directivity diffusion elements 8 shown in at least Fig 1-2, in the embodiment of Fig 7 shown to comprise a diffraction grating 71 having light guide sections 72) extending in a propagation direction of guided light (8 extending in a direction of propagating direction of light 9, Figs 1-2) and being configured to convert light from a light source (light from light source 1) into a guided light that is spatio-angularly homogenous prior to the guided light (described in at least ¶ 0041 as these elements also diffuse the light along the flat surface of the light guide plate) being scattered out by scattering elements (dots 3, shown in Fig 1-2 and described in ¶ dots 3 for reflecting, transmitting and scattering light; analogous in at least position to the claimed angle-preserving scattering feature).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiview display of Fattal by including a grating spreader as taught in at least principle by Taniguchi for the benefit of obtaining directivity of light emitted from the light source (Taniguchi: ¶ 0041).
With further regard to the multibeam element array, due to the combination above, Fattal at least suggests prior to the guided light begin scattered out by the multibeam element array as directional light beams. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Fattal as at least suggesting prior to the guided light begin scattered out by the multibeam element array as directional light beams.
With further regard to the scattering features, due to the combination above, Fattal at least suggest the scatter feature is an angle-preserving scattering feature. Therefore, one of ordinary skill in the art before the effective filing date would have recognized Fattal as at least suggesting an angle preserving scattering feature.
Re Claim 13:
Fattal further discloses a light source (light source 240) configured to provide the light to be guided as the guided light (configuration shown in Fig 5 and described in at least ¶ 0073).
Fattal does not explicitly disclose the light source comprising a plurality of optical emitters spaced apart from one another along an input edge of the light guide.
Taniguchi teaches a light source (light source 1, Figs 1-2) comprising a plurality of optical emitters (plurality of 1) spaced apart from one another (spacing shown in Figs 1-2) along an input edge of the light guide (configuration shown in at least Figs 1-2).
Since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the light source of Fattal (as modified in view of Taniguchi) in the configuration taught in at least principle by Taniguchi for the benefit of increased brightness and reducing dark spots (Taniguchi: Abstract)
Re Claim 14:
With further regard to the grating spreader, due to the combination in claim 13 above, Fattal at least suggests wherein the diffraction grating of the grating spreader (Taniguchi: 71 of 8) comprises a plurality of individual diffraction gratings (Taniguchi: 72) located between optical emitters of the optical emitter plurality of the light source (Taniguchi: Fig 7 transposed with Figs 1-2, shown as individual gratings 8 between plurality of 1). Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Fattal as at least suggesting wherein the diffraction grating of the grating spreader comprises a plurality of individual diffraction gratings located between optical emitters of the optical emitter plurality of the light source.

Re Claim 16:
With further regard to the multibeam element array, Fattal at least suggests an equivalent configuration of the multibeam element of the multibeam element array (diffraction grating of 220, Fig 5) and a light valve (light valve of light valve array 230 ) of a multiview display (electronic display 200) to the claimed size of a multibeam element of the multibeam element array is greater than one half of a size of a light valve of the light valve array and less than twice the light valve size for the purpose of diffracting light to a light valve for modulation in a multiview display (described in ¶ 0072 as the light valves of the light valve array 230 modulate the differently directed light beams 204 to provide the modulated light beams 202 that are or represent pixels of the 3-D electronic display 200. Moreover, different ones of the modulated, differently directed light beams 202 may correspond to different views of the 3-D electronic display). Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP ¶ 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have recognized Fattal as at least suggesting an equivalent configuration of the multibeam element of the multibeam element array and a light valve array of a multiview display to the claimed size of a multibeam element of the multibeam element array is greater than one half of a size of a light valve of the light valve array and less than twice the light valve size for the purpose of diffracting light to a light valve for modulation in a multiview display.
Re Claim 17:
Fattal further discloses wherein a multibeam element comprises a diffraction grating (shown as diffractive features 122, Figs 2A-2B).
Re Claim 19:
Fattal discloses a method of backlight operation (including method 300, shown in Fig 6, described in at least ¶¶ 0075-0081, and further described below), the method comprising:
providing light to a light guide (shown in Fig 6, and described in at least ¶ 0075 as guiding 310 light in a light guide) using a light source at an input edge of the light guide (described in at least ¶ 0075 as the light guide and the guided light may be substantially similar to the light guide 110 and guided light beam 104, described above with respect to the diffraction grating-based backlight 100, further evident by the configurations shown in Figs 2A-2B and 4A); and 
scattering a portion of the guided light out of the light guide as emitted light using a scattering feature of the light guide (shown in Fig 6, described in at least ¶ 0076 as providing 320 a controlled diffraction coupling efficiency of a plurality of diffraction gratings. The plurality of diffraction gratings may be at a surface of the light guide and may be arranged as an array, for example. According to various embodiments, the controlled diffraction coupling efficiency is provided 320 using modulation of diffractive features of the diffraction gratings. According to some embodiments, the diffractive feature modulation may be substantially similar to the modulation of diffractive features 122, described above with respect to the diffraction grating-based backlight 100; scattering further evident by the configurations shown in Figs 4A-4B).
Fattal does not explicitly disclose converting the provided light into spatio-angularly homogenous light within the light guide using a grating spreader to provide guided light within the light guide, the grating spreader comprising a diffraction grating adjacent to the input edge of the light guide and having diffractive features extending in a direction corresponding to a propagation direction of the guided light within the light guide.
Taniguchi teaches converting a provided light into spatio-angularly homogenous light (described in at least ¶ 0041 as these elements also diffuse the light along the flat surface of the light guide plate) within a light guide (within light guide plate 2, Figs 1-2) using a grating spreader (using light-directivity diffusion elements 8, shown in Fig 1) to provide guided light within the light guide (provided guided light 9 with in 2), the grating spreader (8) comprising a diffraction grating (8 shown in Figs 1-2, in the embodiment of diffraction grating 71 shown in Fig 7) adjacent to the input edge of the light guide (8 shown adjacent to an input edge of 2) and having diffractive features (light guide section(s) 72) extending in a direction corresponding to a propagation direction of the guided light within the light guide (Figs 1-2 transposed with Fig 7, shown as 8 extending in the direction corresponding to the propagation direction of 9 within 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fattal by including the method of converting a provided light into spatio-angular homogenous light as taught in at least principle by Taniguchi for the benefit of obtaining directivity of light emitted from the light source (Taniguchi: ¶ 0041).
Fattal at least suggest the scatter feature is an angle-preserving scattering feature. Therefore, one of ordinary skill in the art before the effective filing date would have recognized Fattal as at least suggesting an angle preserving scattering feature.
Re Claim 20:
Fattal does not explicitly disclose wherein the light source comprises a plurality of optical emitters spaced apart from one another along the input edge of the light guide, the diffraction grating of the grating spreader comprising a plurality of individual diffraction gratings spaced apart from one another located between optical emitters of the optical emitter plurality of the light source.
Taniguchi teaches a light source (light source 1, Figs 1-2) comprising a plurality of optical emitters spaced apart from one another along an input edge of a light guide (plurality of 1 spaced along the input edge of light guide plate 2, shown in Figs 1-2), a diffraction grating of a grating spreader (light guide section 72 of diffraction grating 71, Fig 7) comprising a plurality of individual diffraction gratings (plurality of 72) spaced apart from one another (spacing shown in Fig 7) located between optical emitters of the optical emitter plurality of the light source (shown in Fig 1-2 transposed with Fig 7, wherein light-directivity diffusion elements 8 (base embodiment of 71) are located between plurality of 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fattal (as modified by Taniguchi) by including light source and configuring the light source and the grating spreader as 
Re Claim 21:
Fattal further discloses wherein the angle-preserving scattering feature (320, Fig 6) comprises a multibeam element (shown as multibeam diffraction grating 120 in Figs 2A-2B), the emitted light comprising a plurality of directional light beams having different principal angular directions from one another (shown as light beams 102 in at least Figs 4A-4B) corresponding to respective different view directions of a multiview display (described in at least ¶ 0079).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Meng.
Re Claim 4:
In the embodiment described in claim 1 above, Meng does not explicitly disclose wherein the diffractive features comprise one or both of ridges and grooves at a surface of the light guide, the ridges and grooves extending in a direction away from an input edge of the light guide adjacent to light source and toward the angle-preserving scattering feature of the light guide.
In the embodiment of shown in Fig 7b and described in ¶ 0056, Meng teaches diffractive features comprising both, ridges (sub-metal grating) and grooves (air) at a surface of the light guide (specifically the top surface), the ridges and grooves (sub-metal gratings and air) extending in a direction away from an input edge of the light guide adjacent to light source (wherein the input edge is proximate to 200 and 310).

Due to the modification above, Meng at least suggests the ridges and grooves (sub-metal gratings and air) extending in a direction away from an input edge of the light guide adjacent to light source (wherein the input edge is proximate to 200 and 310) and toward the angle-preserving scattering (400) feature of the light guide (100, 400). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Meng as at least suggesting ridges and grooves (sub-metal gratings and air) extending in a direction away from an input edge of the light guide adjacent to light source (wherein the input edge is proximate to 200 and 310) and toward the angle-preserving scattering feature of the light guide.
Re Claim 6:
In the embodiment described in claim 1 above, Meng does not explicitly disclose wherein the diffraction grating (310) of the grating spreader (300) comprises a reflection mode diffraction grating.
In the embodiment of shown in Fig 7b and described in ¶ 0056, Meng teaches diffraction grating (310) of the grating spreader (300) comprises a reflection mode diffraction grating (described in ¶ 0056 as achieve the effect of reflective diffraction).
(in) this way, a diffracted light with a certain angle (e.g, 65°) and an energy of a highest order may be obtained, and diffracted light of other orders may be absorbed by an absorbing layer due to different diffraction angles, which may be ignored).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fattal in view of Taniguchi as applied to claims 1 and 12 above, respectively, and further in view of Yagi (US 20150109816 A1).
Re Claim 8:
Fattal does not disclose wherein a length profile of the diffractive features of the diffraction grating in the propagation direction of the guided light varies as a function of distance along an input edge of the light guide adjacent to the light source.
Yagi teaches a length profile of light modifying features (light reduction units 41-44 shown in Figs 1-2, analogous in at least position to the claimed diffractive features of the diffraction grating) in the propagation direction of a guided light (propagation direction of light shown as arrows in Figs 1-2) varies as a function of distance along an input edge of the light 
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP ¶ 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the diffractive features of Fattal (as modified in view of Taniguchi) by the variance taught in at least principle by Yagi for the benefit of reducing uneven brightness (Yagi: ¶ 0032).
Further, upon careful review of Applicant’s disclosure, the claim is an obvious variance of claim 1 as evidenced by the Fig 5 as compared with Figs 3B and 4 and the description in ¶ 0066 of varying length profile of the diffraction grating(s) 122 may be used to control an amount of conversion of the provided light by the grating spreader 120 or equivalently to control a degree of illumination uniformity provide by the spatio-angularly homogenous light, for example. While not illustrated, characteristics such as length profile, pitch, duty cycle, etc., of the continuous diffraction grating illustrated in Figure 4 may also vary across the width dimension, in some embodiments. 



Re Claim 15:
Fattal does not disclose wherein a length profile of the diffractive features of the diffraction grating in the propagation direction of the guided light varies as a function of distance along an input edge of the light guide.
Yagi teaches a length profile of light modifying features (light reduction units 41-44 shown in Figs 1-2, analogous in at least position to the claimed diffractive features of the diffraction grating) in the propagation direction of a guided light (propagation direction of light shown as arrows in Figs 1-2) varies as a function of distance along an input edge of the light guide (variance along input edge of plate shape member 11 in Fig 1).
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP ¶ 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the diffractive features of Fattal (as modified in view of Taniguchi) by the variance taught in at least principle by Yagi for the benefit of reducing uneven brightness (Yagi: ¶ 0032).
Further, upon careful review of Applicant’s disclosure, the claim is an obvious variance of claim 12 as evidenced by the Fig 5 as compared with Figs 3B and 4 and the description in ¶ 0066 of varying length profile of the diffraction grating(s) 122 may be used to control an amount of conversion of the provided light by the grating spreader 120 or equivalently to control a degree of illumination uniformity provide by the spatio-angularly homogenous light, for example. While not illustrated, characteristics such as length profile, pitch, duty cycle, etc., of the continuous diffraction grating illustrated in Figure 4 may also vary across the width dimension, in some embodiments.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fattal and Taniguchi as applied to claim 12 above, and further in view of Meng.
Fattal does not disclose wherein the grating spreader is further configured to reduce an angular spread of the light to collimate the guided light according to a collimation factor.
Meng teaches a grating spreader (metal grating 300 including sub-metal grating 310, Fig 7a) configured to reduce an angular spread of light to collimate the guided light according to a collimation factor (described in at least ¶ 0056 as incident light in the light guide plate 100 may be diffracted directly on the surface of the sub-metal grating 310, which may cause the range of the diffraction angle θ to be smaller, thereby further improving the luminous efficiency of the exiting light).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grating spreader of Fattal (as modified in view of Taniguchi) by the configuration as taught in at least principle by Meng for the benefit of improving luminous efficiency of exiting light (Meng: ¶ 0056).

Claim 7 is objected to due to the drawing objection above and being dependent upon a rejected base claim, but would be allowable if the drawing objection was remedied and if .
The following is a statement of reasons for the indication of allowable subject matter:
The closes prior arts of record (Meng, Fattal, and Taniguchi), fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the grating layer being between the light guide and the reflective layer as set forth in the claim.

Conclusion
The prior art made of record, below, but not relied upon is considered pertinent to applicant's disclosure.
Fattal et al (US 20150036068 A1) discloses a 3-D electronic display comprising a light valve array and a multibeam diffraction grating-based backlight.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875